Citation Nr: 1327340	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  08-12 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine from August 25, 2003 to October 24, 2005.

2.  Entitlement to an initial disability evaluation in excess of 20 percent for degenerative disc disease from October 25, 2005. 


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to June 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona which granted service connection for degenerative disc disease of the lumbar spine and assigned an initial disability rating for the Veteran's low back disability.  

During the pendency of the appeal, the Veteran has been granted service connection for radiculopathy of the left lower extremity, urinary incontinence, and erectile dysfunction secondary to his service connected low back disability.  The Veteran has not appealed the original disability ratings assigned to these conditions, and the Board does not have jurisdiction to address those issues.

In February 2010, the Veteran testified before the undersigned Veterans Law Judge, and a transcript of this hearing is of record.

In May 2010, the Board remanded this matter for additional development.  In November 2010, the Board again remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. for additional development.  The action specified in the November 2010 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The issue of entitlement to a disability evaluation in excess of 20 percent from October 25, 2005, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Between August 25, 2003 and October 24, 2005, the Veteran's service connected low back disability was not characterized by forward flexion of the thoracolumbar spine less than 60 degrees; combined range of motion of the thoracolumbar spine less than 120 degrees; muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour; incapacitating episodes having a total of at least two weeks duration during the past twelve months, moderate limitation of motion, muscle spasms on extreme forward bending; or unilateral loss of lateral spine motion in a standing position.  


CONCLUSION OF LAW

The criteria for entitlement to an initial disability evaluation in excess of 10 percent for service connected degenerative disc disease of the lumbar spine from August 25, 2003 to October 24, 2005 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2003) and Diagnostic Codes 5242, 5243 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R., Part 4 (2012).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2012).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

Additionally, under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology, and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, painful movement, swelling, deformity, or disuse atrophy.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Veteran was granted entitlement to service connection for degenerative disc disease of the lumbar spine in an August 2005 RO decision and assigned an initial 10 percent disability rating, effective August 25, 2003, the date the Veteran submitted his claim for service connection.  The Veteran appealed the initial disability rating.  In an April 2006 decision, the RO increased the Veteran's disability rating to 20 percent, effective October 25, 2005.  The Veteran has continued to appeal the assigned disability ratings through the present.  The following decision addresses whether the Veteran is entitled to a rating in excess of 10 percent prior to October 25, 2005. 

The Board notes that during the pendency of the Veteran's appeal, substantive changes were made to the portion of the Rating Schedule that addresses disabilities of the spine, effective September 26, 2003. 

Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent it held that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to appellant should apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000).  A review of the record demonstrates that the RO considered the old and new rating criteria, and the Veteran was made aware of the changes.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Prior to September 26, 2003, under 38 C.F.R. § 4.71a, Diagnostic Code 5290, which pertained to limitation of motion of the lumbar spine, a veteran was rated using the following criteria: 

Severe........................................................................................................... 40 
Moderate......................................................................................................  20 
Slight............................................................................................................  10 

Prior to September 26, 2003, under 38 C.F.R. § 4.71a, Diagnostic Code 5295 which pertained to lumbosacral strain, evaluations were assigned as follows: 

Severe; with listing of the whole spine to the opposite side, positive Goldwaithe's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motions........................... 40 

With muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position ................................................................................ 20 

With characteristic pain on motion ......................................................................... 10 

With slight subjective symptoms only ...................................................................... 0 

The regulations regarding intervertebral disc syndrome were revised effective September 23, 2002, before the Veteran filed his appeal.  Under the revised regulations, intervertebral disc syndrome was evaluated as follows: 

Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under Sec. 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation. 

With incapacitating episodes having a total duration of at least six weeks during the past 12 months ....................................................................................................... 60 

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months ............................................................... 40 

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months ............................................................. 20 

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months ............................................................. 10 

Note (1): For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so. 

Note (2): When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic Diagnostic Code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic Diagnostic Code or codes. 

Note (3): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment. 

The regulations regarding diseases and injuries to the spine, to include intervertebral disc syndrome, were revised effective September 26, 2003.  Under these revised regulations, diseases and injuries to the spine are to be evaluated under Diagnostic Codes 5235 to 5243 as follows: 

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease; 

Unfavorable ankylosis of the entire spine ............................................................. 100 

Unfavorable ankylosis of the entire thoracolumbar spine ...................................... 50 

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine ................................................................................................ 40 

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine ........................................................................................... 30 

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis ................................................  20 

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height .................................................................................. 10 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate Diagnostic Code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes 

With incapacitating episodes having a total duration of at least six weeks during the past 12 months ........................................................................................................ 60 

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months ............................................................... 40 

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months ............................................................. 20 

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months ............................................................. 10

38 C.F.R. § 4.71a (2012).

The Veteran was afforded a VA examination of his lumbar spine in December 2003.  At that time, he described occasional low back pain occurring approximately three times per year without any clear precipitating event and lasting no more than three days.  On examination, there was no tenderness or bony midline abnormalities of the lumbar spine.  The paralumbar musculature was without tenderness, abnormal muscle masses, or muscle spasms.  The Veteran had full active range of motion of the lumbar spine.  Straight leg raising was negative and sensation was intact in the lower extremities.  The Veteran was diagnosed with occasional and infrequent acute musculoskeletal strain of the lumbar spine. 

May 2004 and February 2005 x-rays showed degenerative disc disease of the lumbar spine, as well as a wedged lumbar body at L1-2, which was believed to be related to old compression fractures caused by exposure to heavy g-force as an Air Force fighter pilot.  At a February 2005 orthopedic examination by the 56th Medical Group at Luke Air Force Base, the Veteran reported a history of low back pain since service.  He also complained of pain radiating into the left lower extremity.  He denied any bladder or bowel dysfunction.  He was observed to have a normal tandem gait.  He had some generalized discomfort and tenderness along the lumbosacral area.  Specific range of motion was not provided, but was indicated to be "good."  Straight leg raising was negative.  

At his February 2010 Travel Board hearing, the Veteran described constant low back pain that interfered with his ability to sleep at night.  He also testified that many times over the past few years, he has had to call off work because the narcotic pain medications he takes to relieve his pain prevent him from performing his duties as a commercial airline pilot.  

Between August 25, 2003 and October 25, 2005, there is no evidence that the Veteran meets the criteria for a disability rating in excess of 10 percent under either the old or new diagnostic codes.  

At the time of his November 2003 VA compensation examination, his range of motion was described as full. At a February 2005 orthopedic examination, his range of motion was described as good. In sum, the Veteran's limitation of motion was at best mild, if it existed at all, so he could not be afforded a higher rating under Diagnostic Code 5292 given the lack of evidence establishing "moderate" limitation of motion.  Additionally, there was no evidence the Veteran experienced muscle spasms on extreme forward bending or unilateral loss of spinal motion in a standing position.  Accordingly, a higher disability rating cannot be assigned under Diagnostic Code 5295.

The Veteran also did not have forward flexion of the thoracolumbar spine less than 60 degrees, combined range of the thoracolumbar spine less than 120 degrees, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour, or incapacitating episodes of intervertebral disc syndrome of at least two weeks in a twelve month period.  Therefore, a higher rating cannot be assigned under the General Formula or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

Overall, the evidence of record, including VA examination reports and treatment records from Luke Air Force Base, shows that the Veteran's low back disability was generally mild and intermittent in nature during this period on appeal.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records and records from the 56thMedical Group at Luke Air Force Base.  The Veteran submitted private medical, and was provided an opportunity to set forth his contentions during the February 2010 hearing before the undersigned Veterans Law Judge. 

In this regard, the Board notes that in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that there are two duties imposed by 38 C.F.R. § 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked are not impacted by the Veteran's receipt of letter that complies with VA's duty to notify.  In this case, during the Board hearing, testimony was elicited regarding the elements that were lacking to substantiate the claim and the Veteran and his representative demonstrated actual knowledge of this information.  The representative's questions specifically elicited responses designed to show that the Veteran's understood the criteria necessary to substantiate his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  Further, a review of the record also reveals no assertion, by the Veteran or his representative, that VA or the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Accordingly, the Veteran is not shown to be prejudiced on this basis.   

The appellant was afforded, in part, a VA examination in December 2003.

This examination was based upon review of the claims folder, and thoroughly discuss the nature and severity of the Veteran's disability as well as the functional impairments resulting therefrom.  The examination report is adequate for rating purposes.  See 38 C.F.R. § 4.2.  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to a disability evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine from August 25, 2003 to October 25, 2005 is denied.

REMAND

In the preceding decision, the Board addressed the matter of whether the Veteran was entitled to a rating in excess of 10 percent prior to October 25, 2005. The matter of whether the Veteran is entitled to a rating in excess of 20 percent is not ready for appellate review. Unfortunately, a review of the record reveals an absence of ongoing treatment records from 2009 onward.  The Veteran was last afforded a VA examination in June 2010, with addendums in August 2010 and November 2010.  Since that time, the Veteran has not been afforded a VA examination of his low back disability and there are no VA or private treatment records associated the Veteran's claim file for the last three years.

As the Veteran's disability is a progressive one, it is possible that his disability has worsened.  Accordingly, the Board will remand for additional evidentiary development for the period after the assignment of a 20 percent rating as of October 25, 2005.  affording the Veteran a new VA examination and obtaining any available treatment records from June 2010 through the present.  See Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).   

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding medical records, including VA treatment records, records from Luke Air Force Base, and any other relevant private medical records from 2009 through the present and associate them with the Veteran's claims folder.

2. Once this is done, the RO should schedule the Veteran for a VA examination of his service connected low back disability.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination. 

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


